77 F.3d 488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jonathan S. BANDER, Plaintiff-Appellant,v.CITY OF KIRKLAND;  Stewart Estes;  Jane Doe Estes, and themarital community composed thereof;  Keating,Bucklin & McCormack;  John Doe;  JaneDoe, 1-4, Defendants-Appellees.
No. 95-35131.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1996.*Decided Feb. 12, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Jonathan S. Bander appeals pro se the district court's denial of his voluntary motion to dismiss without prejudice brought pursuant to Fed.R.Civ.P. 41(a)(2).   In this federal action, Bander alleged discrimination on the basis of disability in light of defendants' refusal to supply pleadings and court documents in large-size type in an unrelated state-court action.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We affirm for the reasons stated by the district court.


3
All pending motions are denied.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Bander's request for oral argument is denied.   Moreover, Bander's request for an initial hearing en banc is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3